


Exhibit 10.40


SEPARATION AGREEMENT
 
This Separation Agreement (this “Agreement”) is entered into by and among
Richard Broome (“Executive”), Hertz Global Holdings, Inc. (“Holdings”) and The
Hertz Corporation (hereinafter, together with their subsidiaries and divisions,
“Hertz”, the “Company” or the “Companies”), effective as of July 1, 2015. 
Reference is made to the Hertz Global Holdings, Inc. Severance Plan for Senior
Executives, as amended (the “Severance Plan”), and all capitalized terms used in
this Agreement and not otherwise defined are as defined in the Severance Plan.


In consideration of the mutual promises, covenants and agreements in this
Agreement, which Executive and the Companies agree constitute good and valuable
consideration, the parties stipulate and mutually agree as follows:


 1.              Resignation from Offices and Directorships.  Effective as of
July 1, 2015, Executive hereby resigns from his position as Executive Vice
President Corporate Affairs and Communications of the Companies, as well as from
all director, officer or other positions he holds on behalf of the Companies
(which for the avoidance of doubt and in conformity with the definition of
“Companies” shall include Holdings, The Hertz Corporation and all of their
subsidiaries and divisions).  Executive agrees to sign all appropriate
documentation, if any, prepared by the Companies to facilitate these
resignations.
 
2.              Employment Status/Separation.  Executive and the Companies
mutually agree that Executive's employment with the Companies shall cease
effective July 1, 2015 (the “Separation Date”), that the cessation of
Executive's employment shall be treated as a Qualifying Termination for purposes
of the Severance Plan and this Agreement.  The parties further agree that,
except as otherwise provided in this Agreement, neither Executive nor the
Companies shall have any further rights, obligations, or duties under any other
agreement or arrangement relating to severance payments and benefits due to
Executive, as of the date of this Agreement; provided, however, that nothing in
this Agreement shall affect the rights of Executive under applicable employee
and executive benefit plans of the Companies, as well as equity incentive plans
and awards thereunder, as provided in Section 3 below.
 
3.              Accrued Obligations and Vested Benefits.  Executive is entitled
to receive the following accrued obligations:  (a) pursuant to Section 4.01 of
the Severance Plan, (i) all base salary earned or accrued but not yet paid
through the Separation Date, and payment for any earned but unused vacation days
accrued through the Separation Date, which payments shall be made to Executive
no later than the next regularly scheduled payroll date after the Separation
Date; and (ii) any employee benefits in which Executive is vested as of the
Separation Date under the terms of the employee and executive benefit plans of
the Companies in which Executive is a participant, which benefits shall be paid
or provided in accordance with the terms of such plans; (b) any payments or
benefits in which Executive is vested as of the Separation Date under the terms
of the Hertz Global Holdings, Inc. Stock Incentive Plan, the Hertz Global
Holdings, Inc. 2008 Omnibus Incentive Plan (the “Equity Plans”) and any
individual equity award agreements granted under either such plan (collectively,
the “Equity Plan Documents”), which payments and benefits shall be paid or
provided in accordance with the terms of the

1

--------------------------------------------------------------------------------




Equity Plan Documents; and (c) reimbursement for any and all business expenses
incurred prior to the Separation Date, subject to the terms of the Company's
reimbursement policy.  In addition, for the avoidance of doubt, Executive is
fully vested in his accrued benefits under The Hertz Corporation Account Balance
Defined Benefit Pension Plan, The Hertz Corporation Income Savings Plan, The
Hertz Corporation Benefit Equalization Plan, and The Hertz Corporation
Supplemental Executive Retirement Plan in accordance with the terms of those
plans now in effect, and shall receive payment of the relevant benefits due
under those plans upon Executive's separation from employment in such amounts
and at such time(s) as are provided under the terms of each such plan (and any
deferral/distribution elections that Executive may have made previously).


4.              Severance Benefits.  Provided that Executive signs and does not
timely revoke this Agreement pursuant to Section 18 of this Agreement and
complies with the terms of this Agreement, Hertz shall provide Executive with
the following severance payments and benefits:
 
a.            Severance Payment.  In satisfaction of the provisions of Section
4.02(b) of the Severance Plan, the Company shall pay Executive an amount equal
to the product of (x) 1.5 and (y) the sum of Executive's Base Salary ($394,500)
plus Executive's Bonus ($234,033), for a total gross amount of $942,800, to be
paid to Executive in equal installments on Holdings' regular payroll cycles
during the 18-month period commencing on July 1, 2015; provided, however, any
installments scheduled to be paid during the six-month period immediately
following the Separation Date instead shall be aggregated and paid in a lump sum
on the date of the Company’s next regularly scheduled payroll following January
2, 2016 (or, if earlier, the first business day of the first month following
Executive's death), along with interest at the applicable federal rate for
instruments of less than one year.
 
b.            2015 Pro Rata Bonus. In accordance with Section 4.02(a) of the
Severance Plan, Executive shall receive the prorated portion of the cash bonus,
if any, that would have been payable to Executive under the Executive Incentive
Plan in respect of 2015 if he had remained employed through the relevant date
for purposes of payment of such bonus under such plan, based on the number of
calendar days Executive worked in 2015.  In order to calculate Executive's
prorated 2015 bonus, if any, Executive's individual performance modifier will be
deemed to be achieved at target (i.e., 100%), and the applicable corporate
performance modifier will be the same percentages that the Committee determines
under the terms of the Executive Incentive Plan for the senior executives
participating in such plan in respect of 2015.  This prorated 2015 bonus shall
be paid to Executive in 2016 at the same time as such other Company executives
are paid annual bonuses for 2015, if any, under the terms of the Executive
Incentive Plan, but in no event later than March 15, 2016.
 
c.            Equity Awards.


i.
Pursuant to the Equity Plan Documents, Options issued to Executive that are
outstanding and vested as of the Separation Date shall remain exercisable until
(x) in the case of any Option granted under the Hertz Global Holdings, Inc.
Stock Incentive Plan, the 60th day following the Separation Date and (y) in the
case of any Option granted under the Hertz Global Holdings, Inc. 2008 Omnibus
Incentive Plan (the “2008 Omnibus Plan”), the 90th day following the Separation
Date; provided, that the running of such period shall be tolled until the date
on which the Companies have filed all reports required by the


2

--------------------------------------------------------------------------------




Securities and Exchange Commission under Section 13 or 15(d) of the Securities
Exchange Act of 1934 (including, for the avoidance of doubt, amendment #2 to
Holdings' annual report on Form 10-K for the year ended December 31, 2013) and
the Form S-8 registration statement covering the Equity Plans again becomes
eligible for use (we currently estimate this to be around December 1, 2015) (the
foregoing hereafter, the “periodic reporting requirements”).  No such Option
shall be exercisable beyond the expiration date of its original term, provided
that the running of such term shall be tolled during any period in which the
Companies, as noted in the first sentence of this Section 4.c.i., are not
current in their respective periodic reporting requirements.  This Section
4.c.i. shall constitute an amendment to any provision of the Equity Plan
Documents, solely to the extent necessary to provide consistency with this
Section 4.c.i.  Once the Companies become current in their respective periodic
reporting requirements, Holdings shall promptly notify Executive in writing of
such fact, which written notice shall be provided no later than ten (10)
business days following the date on which the Companies shall have become
current in such reporting requirements (which notice shall be deemed satisfied
by notice through electronic mail to Executive that the reports referenced above
have been filed).  All of Executive's outstanding Options and other equity
compensation awards that are not otherwise vested on the Separation Date shall
terminate as of the Separation Date.  For the avoidance of doubt, nothing
contained herein shall limit the Companies' right to adjust or modify the
Options in connection with a Change in Control (as defined in the applicable
Equity Plan Documents).
ii.
The shares of common stock of Holdings underlying the performance stock units ("
PSUs ") issued to Executive pursuant to the 2008 Omnibus Plan that were
scheduled to vest in 2015, shall be issued to the Executive at the same time as
the shares are issued to other recipients of these PSUs, provided however that
these shares shall not be issued until after the Compensation Committee of
Holdings certifies the performance results for these PSUs.

iii.
Except as provided by this Section 4.c., all of Executive's outstanding Options,
PSUs and other equity compensation awards that are not otherwise vested on the
Separation Date shall terminate as of the Separation Date.



d.            Health Plan Coverage.  In accordance with Section 4.02(d) of the
Severance Plan, the Company shall provide Executive and his eligible family
members with continued medical, dental and vision benefits under the applicable
benefit programs of the Companies (the “health and welfare benefits”).  If
Executive makes timely application for such health and welfare benefits pursuant
to Executive's benefit continuation rights under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Company will pay the premiums for such
coverage to the same extent paid by the Company immediately prior to the
Separation Date for the first 18 months following the Separation Date, or the
date on which Executive becomes eligible for comparable health and welfare
benefits through a new employer, whichever is earlier.  For the avoidance of
doubt, the Company and Executive agree that the premiums paid for the benefit of
Executive by the Company hereunder shall be taxed as imputed income to
Executive.
 

3

--------------------------------------------------------------------------------




e.            Outplacement.  In satisfaction of the provisions of Section
4.02(c) of the Severance Plan, the Company shall pay Executive up to $25,000 for
executive recruiting services provided by a professional outplacement provider
or executive recruiter to be provided within the period ending no later than the
end of the year following the year in which the Separation Date occurs (December
31, 2016).


5.             Executive acknowledges and agrees that the consideration set
forth or referenced in Sections 3, 4 and 5 constitute satisfaction and accord
for any and all compensation and benefits due and owing to him pursuant to any
plan, agreement or other arrangements relating to his employment with the
Companies and termination thereof.  Executive acknowledges and agrees that,
unless he enters into this Agreement, he would not otherwise be entitled to
receive the consideration set forth in Section 4.


6.              Waiver and Release.


a.            In exchange for receiving the monies and benefits described in
Section 4 above, Executive does for himself and his heirs, executors,
administrators, successors, and assigns, hereby release, acquit, and forever
discharge and hold harmless the Companies and each of their divisions,
subsidiaries, and affiliated companies, and their respective successors,
assigns, officers, directors, shareholders, employees, benefit and retirement
plans (as well as trustees and administrators thereof) and agents, past and
present (the “Released Parties”), of and from any and all actions, causes of
action, claims, demands, attorneys' fees, compensation, expenses, promises,
covenants, and damages of whatever kind or nature, in law or in equity, which
Executive has, had or could have asserted, known or unknown (the “Claims”) at
common law or under any statute, rule, regulation, order or law, whether
federal, state or local, or on any grounds whatsoever, including without
limitation, any and all claims for any additional severance pay, vacation pay,
bonus or other compensation, including but not limited to under the Severance
Plan or any other applicable severance plan or agreement; any and all claims of
discrimination or harassment based on race, color, national origin, ancestry,
religion, marital status, sex, sexual orientation, disability, handicap, age or
other unlawful discrimination; any and all claims arising under Title VII of the
Federal Civil Rights Act; the Federal Civil Rights Act of 1991; the Americans
with Disabilities Act; the Age Discrimination in Employment Act; the Older
Workers Benefit Protection Act; the New Jersey Law Against Discrimination; the
Florida Civil Rights Act; or under any other state, federal, local or common
law, with respect to any event, matter, claim, damage or injury arising out of
his employment relationship with the Companies, and/or the separation of such
employment relationship, and/or with respect to any other claim, matter, or
event, from the beginning of the world to the date of Executive's execution of
this Agreement.
 
b.            In the event any claim or suit is filed on Executive's behalf
against any of the Released Parties by any person or entity, including but not
limited to by the Equal Employment Opportunity Commission (“EEOC”) or any other
government agency, Executive waives any and all rights to recover monetary
damages or injunctive relief in his favor.


7.              Exceptions to Release.
a.            Executive does not waive or release (i) any Claims under
applicable workers' compensation or unemployment laws; (ii) any rights which
cannot be waived as a matter of law; (iii) any rights he has under this
Agreement or, solely to the extent incorporated herein, under the Severance
Plan,

4

--------------------------------------------------------------------------------




including any right to enforce any of the terms thereof; (iv) any vested rights
to payments, benefits or other entitlements, to which Executive is or will be
entitled under the terms of any deferred compensation plan, any pension plan or
benefits under any medical, dental, vision, life insurance, disability insurance
or other welfare benefit plan; (v) any Claim for indemnification Executive may
have under applicable laws, under the applicable constituent documents
(including bylaws and certificates of incorporation) of any of the Companies,
under any applicable insurance policy any of the Companies may maintain, or any
under any other agreement with any of the Companies, with respect to any
liability, costs or expenses Executive incurs or has incurred as a director,
officer or employee of any of the Companies; (vi) any Claim Executive may have
to obtain contribution as permitted by law in the event of entry of judgment
against Executive as a result of any act or failure to act for which Executive
and any of the Companies are jointly liable; and (vii) any Claim that arises
after the Effective Date (as defined in Section 18).


b.            Nothing in this Agreement shall be construed to prohibit Executive
from filing a charge with the EEOC or participating in any investigation or
proceeding conducted by the EEOC, nor shall any provision of this Agreement
adversely affect Executive's right to engage in such conduct. 
 
8.                Restrictive Covenants. 


a.    Executive acknowledges that in the course of his employment with the
Companies, Executive has acquired Confidential Information and that such
Confidential Information has been disclosed to Executive in confidence and for
the Company's use only, or for his use only during and with respect to his
employment with one or more of the Companies. Executive acknowledges and agrees
that on and after the Separation Date, Executive shall continue to be bound by
the provisions of Article V of the Severance Plan, except as hereinafter
modified in paragraph 8(b).


b.    Section 5.02 of the Severance Plan and the Employee Confidentiality and
Non-Competition Agreement, dated April 7 and 8, 2011, shall be of no further
force and effect and are replaced with the restrictions and requirement set
forth in this Section (8)(b). Executive agrees and acknowledges that because of
the nature of his position and the sensitive and confidential nature of the
information he was privy to while at the Company, that for the 18 month period
following the Separation Date (the “Restrictive Period”), he shall not directly
or indirectly become associated, as an owner, partner, shareholder (other than
as a holder of not in excess of 5% of the outstanding voting shares of any
publically traded company), director, officer, manager, employee, agent,
consultant or otherwise, with any "Competitor" of the Company. For the purposes
of this paragraph, only the following companies shall be deemed "Competitors" of
the Company: (1) the Avis Budget Group, Enterprise, Advantage Car Rental, FSNA,
Macquarie Capital, Ryder, U-Haul, Fox, Economy, Sixt, EuropeCar, Vanguard,
Payless, ZipCar, United Rentals, RSC Equipment Rental, Sunbelt Rentals, NES
Rentals, Ahern Rentals, H&E Equipment Services, Neff Rentals, Sunstate Equipment
Co., Volvo Rents, Cat Rental Stores (Caterpillar), Courier Car Rentals, Edge
Auto Rentals, Midway Fleet Leasing, Red Dog Rental Services, Angel Aerial,
Studio Services, Star Rentals and Home Depot Rentals, and their respective
franchisees, subsidiaries and affiliates (and any successor companies thereto);
(2) Hertz Equipment Rental Corporation (and any successor company thereto,
including any successor after the separation of such company from The Hertz
Corporation) and its respective franchisees, subsidiaries and affiliates; (3)
any company or entity primarily engaged in the business of car sharing or car
rental; (4)

5

--------------------------------------------------------------------------------




any company or entity primarily engaged in the business of renting or selling
general or heavy construction equipment including but not limited to generator,
pump and compressor equipment; and (5) any company or entity that primarily
markets, sells, produces, renders or distributes the same or similar types or
kinds of products and/or services as Company, including but not limited to car
rental, leasing and/or sharing and general and/or heavy construction equipment
rental, leasing and/or sharing and related services. Notwithstanding anything
above, the Company shall not prohibit Executive from working with any company
which is primarily an Original Equipment Manufacturer. Should Executive wish to
work for any Competitor of the Company during the Restrictive Period, Executive
must provide the Company with a copy of his job description and must get prior
written approval from the Company. Provided that Executive is not working in a
position where he would either interact with clients and customers of the
Company or would be handling work which would put the Company at a competitive
disadvantage based on Executive's knowledge of the Company's Confidential
Information, each as determined by the Company in its reasonable discretion, the
Company shall release Executive from this non-competition restriction by
providing him with a letter to that effect. Should the Company bring litigation
against Executive for breach of this provision and should Executive prevail, the
Company shall pay Executive's costs and reasonable attorney's fees involved in
the litigation. For avoidance of doubt, Sections 5.05-5.08 of the Severance Plan
shall have applicability to this Section 8(b).    


c.    Executive acknowledges that nothing in this Agreement (including the
Restrictive Covenant, Fiduciary Duties, and Nondisparagement/References clauses
herein) shall be construed to prevent him from communicating with, filing a
charge with, or participating in any investigation conducted by any federal,
state or local government body or agency.


9.              Fiduciary Duties. 


a.            Executive will retain his fiduciary responsibilities to the
Companies to the extent provided by law.  In addition, Executive agrees to
continue to abide by applicable provisions of the principles and guidelines set
forth in the Company's Standards of Business Conduct, the terms of which are
incorporated herein, including, but not limited to, the restrictions on insider
trading and use of Company assets and information contained therein.


b.            Notwithstanding anything to the contrary in the Company's Amended
and Restated Compensation Recovery Policy Adopted February 19, 2014 (the
“Company's Compensation Recovery Policy”) (or any successor or replacement
policy), such claw back and compensation recovery provisions contained therein
shall apply to the compensation, payments and benefits provided under Section 4
of this Agreement.  The Companies acknowledge and agree that the claw back and
compensation recovery provisions contained in the Company's Compensation
Recovery Policy (and any successor or replacement policy that would apply under
this Section 9) may only be triggered if Executive engaged in gross negligence,
fraud or willful misconduct (or, in the case of the applicability of the
predecessor policy to the Company's Compensation Recovery Policy, gross
negligence, fraud or misconduct) that caused or contributed to the need for the
restatement of the Company's financial statements, and that Executive's
decisions unrelated to such financial statements while employed by the Companies
(and their subsidiaries and affiliates) cannot be used as a basis for triggering
such claw back and compensation recovery provisions.


c.            In addition, the claw back and compensation recovery provisions
contained in the

6

--------------------------------------------------------------------------------




Company's Original Compensation Recovery Policy that was adopted effective
January 1, 2010 (the “Company's Original Compensation Recovery Policy”) shall
not apply to the compensation, payments and benefits provided under Section 4 of
this Agreement, since such items are being paid after February 19, 2014, but
such items may be reduced to enforce any repayment obligation of Executive to
the Companies under the Company's Original Compensation Recovery Policy
(provided such reduction shall not be permitted to the extent (i) such reduction
violates Section 409A and (ii) Executive otherwise satisfies such repayment
obligation).


d.            Finally, for the avoidance of doubt, and to the extent permitted
by law, the compensation, payments and benefits provided to Executive under
Section 4 of this Agreement may be reduced to enforce any repayment obligation
of Executive to the Companies under any claw back pursuant to the Company's
Compensation Recovery Policy (or any successor or replacement policy), and such
claw back and compensation recovery provisions contained in the Equity Plan
Documents, the Executive Incentive Plan or any other bonus plan) (generally and
collectively referred to herein as the “Compensation Recovery Items”).  Anything
in the preceding sentence to the contrary notwithstanding, any such reduction
referred to therein shall be permitted only if and to the extent it would not
result in a failure to comply with any applicable requirement of Section 409A.


e.            Nothing in this Agreement waives any rights Executive may have to
challenge any future claw back pursuant to this Section 9 and/or the Company's
Compensation Recovery Policy and/or Compensation Recovery Items.


f.            Anything in Sections 9.b., c., or d. above to the contrary
notwithstanding, if the compensation, payments and benefits provided under
Section 4 of this Agreement shall be subject to reduction or repayment to the
Companies under any policy adopted after the Separation Date as a successor or
replacement to the Company's Compensation Recovery Policy then such reduction or
repayment shall be required (i) only to the extent that such compensation,
payments and benefits would have been subject to reduction or repayment to the
Companies under the terms of the Company's Compensation Recovery Policy as in
effect on the Separation Date or (ii) as may be expressly required by law.


10.              Representations of Executive. 


a.            Executive declares and represents that he has not filed or
otherwise pursued any charges, complaints, lawsuits or claims of any nature
against the Companies or any of its subsidiaries, affiliates or divisions,
arising out of or relating to events occurring prior to the date of this
Agreement, with any federal, state or local governmental agency or court with
respect to any matter covered by this Agreement, and Executive has no knowledge
of any fact or circumstance that he would reasonably expect to result in any
such Claim against the Companies in respect of any of the foregoing.  Except as
provided in Section 7.b. of this Agreement and subject to the provisions
thereof, Executive agrees herein not to bring suit against the Companies for
events occurring prior to the date of this Agreement and not to seek damages
from the Companies by filing a claim or charge with any state or governmental
agency.


b.            Executive further declares and represents that though the
Separation Date he has not: (i) engaged in any conduct that constitutes willful
gross neglect or willful gross misconduct with respect to his employment duties
with the Companies which has resulted or will result in material

7

--------------------------------------------------------------------------------




economic harm to Holdings; (ii) knowingly violated the Company's Standards of
Business Conduct; (iii) facilitated or engaged in, and has no knowledge of, any
financial or accounting improprieties or irregularities of either of the
Companies; and (iv) knowingly made any incorrect or false statements in any
certifications (including any internal certifications made as part of the
Companies’ internal processes) relating to filings of the Companies required
under applicable securities laws or management representation letters, and has
no knowledge of any incorrect or false statements in any of the Companies'
filings required under applicable securities laws; in either of the case of
clauses (iii) or (iv) of this Section 10.b., except with respect to any
information that has been provided through the Separation Date by a third party
auditor in an oral or written report to both Executive and the Board (or any
committee thereof).   Executive further acknowledges and agrees that the
Companies are entering into this Agreement in reliance on the representations
contained in this Section 10.b., which representations constitute terms of this
Agreement.
 
11.              Future Employment.  Executive agrees that he will not at any
time in the future seek employment with Hertz and waives any right that may
accrue to him from any application for employment that he may make
notwithstanding this provision. 
 
12.              Nondisparagement/References.  Executive agrees not to make
negative comments or otherwise disparage the Companies or their respective
officers, directors, other employees at the level of manager or above, or
material shareholders in any manner reasonably likely to be harmful to them or
their business, business reputation or personal reputation.  The Companies agree
that the Companies will not, and the individuals holding the titles of Executive
Vice President or higher, and the members, as of the date hereof, of the Boards
of Directors of the Companies will not, while employed by the Companies or
serving as a director of Holdings, as the case may be, make negative comments
about Executive or otherwise disparage Executive in any manner that is
reasonably likely to be harmful to his business reputation or personal
reputation.  The parties hereto will not assist, encourage, discuss, cooperate,
incite, or otherwise confer with or aid any others in discrediting the other or
in pursuit of a claim or other action against the other, except as required by
law.  Executive shall direct any employment inquiries or requests for references
to Thomas Sabatino, Senior Executive Vice President, Chief Administrative
Officer and General Counsel. Nothing contained in this Section 12 shall prevent
any party from making truthful statements in any judicial, arbitration,
governmental, or other appropriate forum for adjudication of disputes between
the parties or in any response or disclosure by any party compelled by legal
process or required by applicable law.
 
13.            Cooperation.  During the three-year period following the
Separation Date, Executive agrees to reasonably cooperate with the Companies in
the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Companies which relate
to events or occurrences that occurred while Executive was employed by the
Companies and of which Executive has relevant knowledge.  Executive's reasonable
cooperation in connection with such claims or actions shall include, but not be
limited to, being available for telephone conferences with outside counsel
and/or personnel of the Companies, being available for interviews, depositions,
and/or to act as a witness on behalf of the Company, if reasonably requested,
and at the Company’s reasonable request responding to any inquiries about the
particular matter.  Executive further agrees to reasonably cooperate and
truthfully with the Company in connection with any investigation or review by
any federal, state or local regulatory authority relating to events or
occurrences that transpired while

8

--------------------------------------------------------------------------------




Executive was employed with the Company and of which Executive has relevant
knowledge.  The Companies shall promptly pay (or promptly reimburse) Executive
(a) for any and all reasonable out-of-pocket expenses incurred by Executive in
connection with such cooperation, and (b) a reasonable hourly rate to Executive
for all time provided pursuant to this Section 13 in excess of 50 hours.
 
14.              Indemnification.  The Company agrees that it shall indemnify
and hold harmless Executive to the fullest extent permitted by Delaware law from
and against any and all liabilities, costs, claims and expenses including
without limitation all costs and expenses incurred in defense of litigation,
including attorneys' fees, arising out of Executive's employment, except to the
extent arising out of or based upon Executive's gross negligence or willful
misconduct.  Costs and expenses incurred by Executive in defense of any such
litigation, including attorneys' fees, shall be paid by the Company in advance
of the final disposition of such litigation promptly upon receipt by the Company
of (i) a written request for payment, (ii) appropriate documentation evidencing
the incurrence, amount and nature of the costs and expenses for which payment is
being sought, and (iii) an undertaking adequate under Delaware law made by or on
behalf of Executive to repay the amounts so paid if it shall ultimately be
determined that Executive is not entitled to be indemnified by the Company under
this Agreement.   


 15.              Miscellaneous.
 
a.            Denial of Wrongdoing.  The parties understand and agree that this
Agreement shall not be considered an admission of liability or wrongdoing by any
party, and that the parties deny any liability and nothing in this Agreement can
or shall be used by or against any party with respect to claims, defenses or
issues in any litigation or proceeding except to enforce the Agreement itself. 
Hertz denies committing any wrongdoing or violating any legal duty with respect
to Executive's employment or the termination of his employment.
 
b.            Entire Agreement.  Executive further declares and represents that
no promise, inducement, or agreement not herein expressed or referred to has
been made to him; that this Agreement contains the entire agreement by and among
the parties relating to the subject matter hereof, and that the terms of this
Agreement are contractual and not a mere recital.  For the sake of clarity,
nothing in this Section 15.b. is intended to negate or otherwise adversely
affect any rights that Executive may have under the employee and executive
benefit plans of the Companies, as well as the Equity Plan Documents, other than
those waived as provided in Sections 6 and 7 hereof.  This Agreement may not be
changed unless the change is in writing and signed by Executive and an
authorized representative of each of the Companies.  Parol evidence will be
inadmissible to show agreement by and between the parties to any term or
condition contrary to or in addition to the terms and conditions contained in
this Agreement. This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which together constitute one and
the same agreement, whether delivered in person, by mail, by e-mail or by
facsimile.  Each plan or policy of the Companies referred to directly or by
implication is incorporated in this Agreement only insofar as it does not
contradict this Agreement. If any inconsistencies exist between this Agreement
and any such plan or policy, this Agreement shall control.  For the sake of
clarity, any modification by this Agreement intended to enhance the rights of
Executive under the employee and executive benefit plans of the Companies, as
well as the Equity Plan Documents, shall not constitute an inconsistency for
purposes of this Section 15.b.  For the avoidance of doubt, nothing in this
Agreement shall limit the application of the Compensation Recovery Items to any

9

--------------------------------------------------------------------------------




compensation, payments or benefits payable or paid to Executive pursuant to this
Agreement or any other arrangement, agreement or plan.
 
c.            Severability.  Executive understands and agrees that should any
provision of this Agreement be declared or be determined by any court to be
illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby, and said invalid part, term, or provision shall
be deemed not a part of this Agreement.
 
d.            Successors and Assigns.  This Agreement shall be binding upon the
Companies and Executive and their respective heirs, personal representatives,
successors and assigns.  Executive may not assign any of his rights or
obligations hereunder.  The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform all of the Company's obligations set forth in
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession or assign had taken place.
 
e.            Discretion; Arbitration; Injunctive Relief.  The provisions of
Sections 8.03 and 9.05 of the Severance Plan are incorporated by reference
herein and made a part of this Agreement.  Notwithstanding the foregoing and
without limiting the generality of Section 8, in the event of a breach or
threatened breach of any provision of this Agreement, including but not limited
to Sections 8, 9, 12 and 13 of this Agreement, Executive agrees that the
Companies shall be entitled to seek injunctive or other equitable relief in a
court of appropriate jurisdiction to remedy any such breach or threatened
breach, and damages would be inadequate and insufficient.  The existence of this
right to injunctive and other equitable relief shall not limit any other rights
or remedies that the Companies may have at law or in equity including, without
limitation, the right to monetary, compensatory and punitive damages.
 
f.            Governing Law; Notice.   Notwithstanding the terms of Section
10.17 of the Severance Plan, this Agreement shall be construed and enforced
under the laws of the State of Delaware without regard to its conflict of law
rules.  Except as otherwise expressly provided in Section 4.c. above, any notice
or other communication required or permitted to be delivered under this
Agreement shall be (i) in writing; (ii) delivered personally by courier service
or certified or registered mail, first-class postage prepaid and return receipt
requested, (iii) deemed to have been received on the date of delivery or on the
third business day after the mailing thereof, and (iv) addressed as follows (or
to such other address as the party entitled to notice shall hereafter designate
in accordance with the terms hereof):


(A)             if to either of the Companies, to them at:


999 Vanderbilt Beach Road, 3rd Floor
Naples, Florida 34108
Attention: General Counsel
Facsimile: 866-999-3798


(B)      if to Executive, to him at his last known home address as shown on the
records of the Company.



10

--------------------------------------------------------------------------------




g.            Counterparts. This Agreement may be executed by the parties
hereto, each of which shall be deemed an original and all of which together
shall constitute one and the same instrument.


16.              Tax Matters.
 
a.            Withholding.  All payments and benefits provided hereunder shall
be subject to tax withholdings required by applicable law and other standard
payroll deductions.
 
b.            Code Section 409A.


i.
Compliance.  The intent of the parties is that payments and benefits under this
Agreement be exempt from, or comply with, Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations issued thereunder and all notices,
rulings and other guidance issued by the Internal Revenue Service interpreting
the same (collectively, “Section 409A”) so as to avoid the additional tax
and penalty interest provisions contained therein and, accordingly, to the
maximum extent permitted under Section 409A, the Agreement shall be interpreted
to maintain exemption from or compliance with its requirements.  In no event
whatsoever shall the Company be liable for any tax, interest or penalties that
may be imposed on Executive by Section 409A or any damages for failing to comply
with Section 409A, except for any such additional taxes and interest or damages
that result from the Company's willful failure to comply with the terms of this
Agreement or those of any plan or award agreement referred to herein.



ii.
Termination as Separation from Service.  The termination of Executive's
employment on the Separation Date constitutes a “separation from service” within
the meaning of Section 409A for purposes of any provision of this Agreement or
other arrangement providing for the payment of any amounts or benefits subject
to Section 409A upon or following a “separation from service” within the meaning
of Section 409A, and for purposes of any such provision of this Agreement,
references to a “resignation from employment,” “termination,” “terminate,”
“termination of employment” or like terms shall also refer to Executive's
“separation from service” on the Separation Date.



iii.
Payments for Reimbursements, In-Kind Benefits.  All reimbursements for costs and
expenses under this Agreement shall be paid in no event later than the end of
the calendar year following the calendar year in which Executive incurs such
expense.  With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A,
(A) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and (B) the amount of expenses
eligible for reimbursements or in-kind benefits provided during any taxable year
shall not affect the expenses eligible for reimbursement or in-kind benefits to
be provided in any other taxable year, provided, however, that the foregoing
clause (B) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code


11

--------------------------------------------------------------------------------




solely because such expenses are subject to a limit related to the period the
arrangement is in effect.


iv.
Installments as Separate Payment.  If under this Agreement, an amount is paid in
two or more installments, for purposes of Section 409A, each installment shall
be treated as a separate payment.

 
 
17.              Acceptance; Consideration of Agreement.  Executive further
acknowledges that he has been provided twenty-one (21) days to consider and
accept this Agreement from the date it was first given to him, although he may
accept it at any time within those twenty-one (21) days.
  
18.              Revocation.  Executive further acknowledges that he understands
that he has seven (7) days after signing the Agreement to revoke it by
delivering to Thomas Sabatino, Senior Executive Vice President, Chief
Administrative Officer and General Counsel, The Hertz Corporation, 999
Vanderbilt Beach Road, 3rd Floor, Naples, Florida 34108, written notification of
such revocation within the seven (7) day period.  If Executive does not revoke
the Agreement, the Agreement will become effective and irrevocable by him on the
eighth day after he signs it (the “Effective Date”).  If Executive revokes this
Agreement, Executive hereby acknowledges and agrees that this Agreement shall be
null and void and of no further force and effect, and his termination of
employment shall be treated as a resignation by him without Good Reason for all
purposes.
 
19.              Legal Counsel.  Executive acknowledges that he understands that
he has the right to consult with an attorney of his choice at his expense to
review this Agreement and has been encouraged by the Companies to do so.




*        *        *        *        *        *
[Remainder of page intentionally blank.
Signatures to Agreement are set forth on the following pages.]





12

--------------------------------------------------------------------------------




[Executive Signature Page to Separation Agreement]


IN WITNESS HEREOF, and intending to be legally bound, I, RICHARD BROOME, have
hereunto set my hand.
 
WITH MY SIGNATURE HEREUNDER, I, RICHARD BROOME, ACKNOWLEDGE THAT I HAVE
CAREFULLY READ THIS AGREEMENT AND UNDERSTAND ALL OF ITS TERMS INCLUDING THE FULL
AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE.
 
I, RICHARD BROOME, FURTHER ACKNOWLEDGE THAT I HAVE VOLUNTARILY ENTERED INTO THIS
AGREEMENT; THAT I HAVE NOT RELIED UPON ANY REPRESENTATION OR STATEMENT WRITTEN
OR ORAL, NOT SET FORTH IN THIS AGREEMENT; THAT I HAVE BEEN GIVEN THE OPPORTUNITY
TO HAVE THIS AGREEMENT REVIEWED BY MY ATTORNEY AND THAT I HAVE BEEN ENCOURAGED
BY HERTZ TO DO SO.
 
I, RICHARD BROOME, ALSO ACKNOWLEDGE THAT (1) I HAVE BEEN AFFORDED 21 DAYS TO
CONSIDER THIS AGREEMENT, (2) I HAVE 7 DAYS AFTER SIGNING THIS AGREEMENT TO
REVOKE IT BY DELIVERING TO THOMAS SABATINO, AS SET FORTH ABOVE, WRITTEN
NOTIFICATION OF MY REVOCATION, AND (3) IF I REVOKE THIS AGREEMENT (A) IT SHALL
BE NULL AND VOID AND NONE OF HERTZ OR ANY OF ITS AFFILIATES SHALL HAVE ANY
OBLIGATIONS TO ME UNDER THIS AGREEMENT AND (B) HERTZ SHALL HAVE NO OBLIGATIONS
TO ME OTHER THAN AS IF I HAD RESIGNED VOLUNTARILY AND (TO THE EXTENT APPLICABLE)
WITHOUT GOOD REASON FOR PURPOSES OF THE SEVERANCE PLAN OR OTHERWISE.
 
/s/ Richard Broome
 
 
RICHARD BROOME
 
 
Date:
July 1, 2015
 
 
 
 
 
 








13

--------------------------------------------------------------------------------




 
 
 
 
THE HERTZ CORPORATION
 
HERTZ GLOBAL HOLDINGS, INC.
 
 
 
 
 
By:
/s/ Thomas Sabatino
 
By:
/s/ Thomas Sabatino
 
 
 
Name:
Thomas Sabatino
 
Name:
Thomas Sabatino
 
 
 
 
 
Title:
Senior Executive Vice President, Chief Administrative Officer and General
Counsel
 
Title:
Senior Executive Vice President, Chief Administrative Officer and General
Counsel

 
 
Date:
July 1, 2015
 
Date:
July 1, 2015

 


[Company's Signature Page to Executive Separation Agreement]



14